Citation Nr: 0401530	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  02-16 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected right wrist fracture and dislocation with 
traumatic arthritis (right wrist disability), currently rated 
as 40 percent disabling.

2.  Entitlement to an increased (compensable) disability 
evaluation for service-connected fracture of the styloid 
process of the left wrist (left wrist disability).

3.  Entitlement to an increased disability evaluation for 
service-connected coccygodynia with fracture of the sacral 
coccygeal joint (coccyx disability), currently rated as 10 
percent disabling.

4.  Entitlement to an increased (compensable) disability 
evaluation for service-connected residuals of a left elbow 
scar.

5.  Entitlement to an increased (compensable) disability 
evaluation for service-connected residuals of a right leg 
scar.

6.  Entitlement to an increased (compensable) disability 
evaluation for service-connected residuals of a right wrist 
scar.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from March 1955 to October 
1957.  

The case comes before the Board of Veterans' Appeals (the 
Board) on appeal of March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO) which granted an increased 
evaluation of 
40 percent for the veteran's right wrist disability and 
denied entitlement to benefits for a number of other issues.  
The veteran perfected an appeal as to the issues listed on 
the title page. 

The issue of the veteran's entitlement to an increased 
disability rating for  scar residuals of the left elbow, 
right wrist and right leg was considered to be one issue when 
such was denied by the RO in the August 2, 2002 Statement of 
the Case.  Revisions to the rating criteria for skin 
disorders were subsequently promulgated by VA, effective 
August 30 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002) [to 
be codified at 38 C.F.R. § 4.118].  Under the revised 
criteria, scars on two or more extremities will be separately 
rated.  See the revised Diagnostic Code 7802, Note 1.  
Consequently, the Board has listed the three issues 
pertaining to increased ratings for skin disabilities 
separately on the title page.


A letter was sent to the veteran by the Board on November 26, 
2003 in which he was informed that VA had recently revoked 
his attorney's authority to represent claimants before VA.  
The veteran was informed of several choices he had as to 
representation, including representing himself, appointing a 
veterans' service organization to represent him, or 
appointing another attorney or agent to represent him.  
According to a written response dated on December 2, 2003, 
the veteran desired to represent himself and requested that 
VA proceed with his appeal.

For reasons explained below, the issues of entitlement to 
scar residuals of the left elbow, right wrist and right leg, 
as well as entitlement to TDIU, are being REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  The veteran does not have unfavorable ankylosis of the 
right wrist.  

2.  The veteran has residuals of a fracture of the coccyx 
with complaints of pain.

3.  There is no evidence of any impairment of the left wrist.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased evaluation for 
the veteran's service-connected right wrist disability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5214 (2003).

2.  The schedular criteria for a compensable evaluation for 
the veteran's service-connected left wrist disability left 
wrist disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5215 (2003).


3.  The schedular criteria for an increased evaluation for 
residuals of a fracture of the coccyx have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 5298 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased evaluations for his service-
connected bilateral wrist and coccyx disabilities.    As 
noted in the Introduction, the remaining issues will be 
remanded for additional development.

In the interest of clarity, the Board will initially discuss 
whether the issues have been properly developed for appellate 
purposes.  The Board will then address the issues, providing 
relevant VA law and regulations, a factual background, an 
analysis of the claims, and a decision for each.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002)].  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by 
the VCAA.  The current standard of review for all claims 
is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Notice

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].
  
After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues addressed in 
this decision.  The veteran was provided with the appropriate 
law and regulations and informed of the kinds of evidence 
which would support his increased rating claims in the August 
2002 Statement of the Case.  

Crucially, on January 9, 2003, the RO sent the veteran a 
letter in which he was informed of the requirements needed to 
establish increased evaluations.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The veteran was given 30 days from the date of the 
January 2003 letter to respond; however, he was informed that 
if information or evidence was received within one year of 
the date of the letter, and VA decided that he was entitled 
to benefits, VA might be able to pay him from the date the 
claim was received.  No additional medical evidence was 
received from the veteran.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs 345 F.3d 
1334 (Fed. Cir. 2003) [the PVA case], the United States Court 
of Appeals for the Federal Circuit (the Federal Circuit) 
invalidated the 30 day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit found that the 30 day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify letter is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the letter sent to the veteran on January 9, 
2003 expressly notified him that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Therefore, he was notified properly 
of his statutory rights.  Moreover, the factual scenario in 
the PVA case is inapplicable to the specific circumstances of 
this case.  The Federal Circuit was concerned with the 
"premature denial" of a claim before the one-year period 
for submitting evidence had expired.  In other words, the 
Federal Circuit wanted to ensure that a claimant had 
sufficient time to submit evidence before an adjudication was 
made.  Here, the veteran has had over a year and a half since 
the March 2002 rating decision, including approximately a 
year since the January 2003 VCAA letter, to submit evidence 
in support of his claims.  It now appears that VA has all the 
information needed to decide the issues adjudicated below, 
and the veteran has not intimated that additional development 
would aid his case.   

Moreover, newly-enacted legislation has effectively nullified 
the PVA ruling.  
See the Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____) [reinstating VA's authority to make 
decisions on all claims without waiting for expiration of the 
one-year VCAA notice period, provided that appropriate 
development under currently existing law has been 
accomplished].  This legislation was made retroactively 
effective from the date of passage of the VCAA, November 9, 
2000, and is therefore applicable to this case.

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2002).  
  
The pertinent evidence on file, which has been reviewed by 
the Board, includes the veteran's service medical records, VA 
and private medical records and the veteran's own statements.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  The veteran was most recently 
provided a VA examination in March 2002.  

The Board concludes that all available evidence which is 
pertinent to the claims decided herein has been obtained.  
There is no indication that additional relevant evidence 
exists, and the veteran has not pointed to any additional 
information that needs to be added to his VA claims folder 
with respect to the issues decided herein.

The Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2003).  The veteran has been given ample opportunity 
to present evidence and argument in support of his claims.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal and finds that 
the development of the issues decided herein is consistent 
with the law and will now proceed to a decision on the merits 
as to these issues.  

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2003).  Separate diagnostic codes identify the 
various disabilities.  Specific schedular criteria will be 
referenced where appropriate below. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

The Court has held that, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Specific schedular criteria will be discussed where 
appropriate below.

Factual Background

Service medical records reveal that the veteran was involved 
in an automobile accident in January 1957 in which he injured 
his wrists and back and incurred multiple lacerations.  

The veteran complained on VA evaluation in March 1958 of 
tailbone pain.  The diagnosis was residuals of automobile 
accident, old fracture of the coccyx, tip deformity of the 
sacro-coccygeal joint.  

A May 1958 rating decision granted service connection for 
right wrist disability, evaluated as 30 percent disabling; a 
left wrist disability, evaluated as noncompensably disabling; 
a low back disability, evaluated as 10 percent disabling; and 
residual scars, evaluated as noncompensably disabling.  

Diagnoses on VA evaluation in February 1961 included post-
traumatic arthritis of the right wrist, residual fractures of 
the navicular and capitate bones and open reduction and 
limitation of motion of the wrist with slight atrophy of the 
hypothenar muscles; and post-traumatic arthritis of the 
coccyx, mild.

The veteran was hospitalized at a VA hospital in August 1966 
for severe back pain.  He was placed in pelvic traction.  The 
discharge diagnosis was herniated disk at L5-S1.

October 1983 X-rays of the right wrist showing an ununited 
fracture of the navicular bone and traumatic degenerative 
arthritis.

The veteran's complaints on VA examination in November 1989 
included back pain and severe pain in the right wrist.  
Examination of the right wrist revealed essentially no motion 
with tenderness and pain and decreased grip and grasp 
strength.  X-rays showed advanced degenerative arthritis with 
deformities due to old fractures involving particularly the 
navicular and lunate bones.  

In April 1999, the veteran filed a claim for an increased 
disability rating.  

The veteran underwent several VA examinations in March 2002.  
The veteran's complaints on general medical examination did 
not include a left wrist problem.  He complained of lower 
back and sacral pain with soreness and tenderness.  Physical 
examination demonstrated some tenderness and soreness, as 
well as pain on motion.  Forward flexion was to 75 degrees; 
backward extension was to neutral; he could bend and rotate 
20 degrees with pain over the sacrum and coccyx.  The 
diagnosis was residuals of a fractured sacrum and coccyx as 
well as arthritis of the knee and back.  

It was reported on special VA examination of the joints in 
March 2002 that the veteran was right-handed.  He complained 
of stiffness in the right wrist.  He said that he had a 
problem doing a lot of repetitive work involving gripping and 
grabbing.  Physical examination revealed that the veteran's 
right wrist was stiff and neutral with some diminished grip 
and a little radial shortening.  He could make a fist.  The 
diagnosis was residuals of postoperative fractured 
dislocation of the right wrist with loss of motion.  There 
was no reference to left wrist problems.

1.  Entitlement to an increased evaluation for service-
connected right wrist disability, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased evaluation for service-
connected left wrist disability, currently evaluated as 
noncompensably disabling.

Specific schedular criteria

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The veteran's service-connected right wrist disability has 
been rated as 40 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5214 [ankylosis of the wrist].   Because the 
veteran has ankylosis of the right wrist, the only 
appropriate diagnostic code for evaluation of the right wrist 
is Code 5214, for ankylosis of the wrist.  

A 50 percent rating is assigned under Diagnostic Code 5214 
for ankylosis of the major wrist, with a 40 percent 
evaluation assigned for the minor wrist, when it is 
unfavorable, in any degree of palmar flexion, or with ulnar 
of radial deviation.  A 40 percent evaluation is assigned for 
ankylosis of the major wrist, with a 30 percent assigned for 
the minor wrist, when there is ankylosis in any other 
position except favorable.  A 30 percent evaluation is 
assigned for ankylosis of the major wrist, with a 20 percent 
rating assigned for ankylosis of the minor wrist, that is 
favorable in 20 to 30 degree dorsiflexion.  Note: Extremely 
unfavorable ankylosis will be rated as loss of use of the 
hands under Diagnostic Code 5125.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214 (2003).

The veteran's service-connected left wrist disability is 
rated noncompensably disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 [limited motion of the wrist].  The left 
wrist is appropriately evaluated under Diagnostic Code 5215 
since there is no evidence of ankylosis of that wrist.

A 10 percent evaluation is assigned for limitation of motion 
of either wrist when dorsiflexion is less than 15 degrees or 
palmar flexion is limited in line with the forearm.  
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2003).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2003).

Analysis

Schedular rating

(i.) right wrist

The veteran is currently assigned a 40 percent evaluation for 
his service-connected right wrist disability under Diagnostic 
Code 5214.  The evidence indicates that the veteran's right 
upper extremity is his dominant or major extremity.  To 
warrant an higher evaluation, 50 percent, there must be 
evidence of unfavorable ankylosis, in any degree of palmar 
flexion, or with ulnar of radial deviation.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  

When examined by VA in March 2002, the veteran's right wrist 
was stiff and in the neutral position; there was no motion 
and some diminished grip.  Although he complained of a 
problem with doing a lot of repetitive work involving 
gripping and grabbing, he was able to make a fist.  

Because the veteran's right wrist is ankylosed in the neutral 
position, he does not have unfavorable ankylosis, and there 
is no evidence of ulnar or radial deviation.  

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for an 
increased disability evaluation for the service-connected 
right wrist disability.  Simply put, there is no evidence of 
unfavorable ankylosis.

For these reasons, a 40 percent disability rating is properly 
assigned.

(ii.) left wrist

The veteran is currently assigned a noncompensable evaluation 
for his service-connected left wrist disability, his minor 
extremity, under Diagnostic Code 5215 and 38 C.F.R. § 4.31.  
To warrant an increased evaluation of 10 percent there must 
be limitation of motion of the left wrist involving 
dorsiflexion to less than 15 degrees or with palmar flexion 
limited in line with the forearm.  

The Board notes that there is no evidence on file of any 
disability involving the left wrist, to include subjective 
complaints on the part of the veteran.  There has been no 
complaint of left wrist disability in the medical records 
since service and no diagnosis of a left wrist abnormality.  
Consequently, since there is no medical evidence of 
functional loss in the left wrist, including any loss of 
motion, the Board concludes that 38 C.F.R. § 4.31 applies and 
that a compensable evaluation under Diagnostic Code 5215 is 
unwarranted.



DeLuca considerations 

The veteran in essence has contended that he has pain and 
weakness in the right wrist that sometimes makes it difficult 
for him to use his wrist, including to grip things.

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40 and 4.45 (2003) is warranted 
in order to compensate a veteran for functional loss due to 
pain, weakened movement, excess fatigability, incoordination, 
or pain on movement when the rating code under which the 
veteran is rated does not contemplate these factors.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

With respect to the right wrist, however, the Board would 
point out that because the veteran is in receipt of a rating 
greater than the highest schedular evaluation for limitation 
of motion of the wrist, and a higher rating requires 
ankylosis, the provisions of 38 C.R.R. §§ 4.40, 4.45 are not 
for application.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

With respect to the left wrist, as noted above there is no 
medical evidence of functional loss due to pain, weakened 
movement, excess fatigability, incoordination, or pain on 
movement.  Consequently, a compensable evaluation for left 
wrist disability under DeLuca is not warranted.

3.  Entitlement to an increased evaluation for coccyx 
disability, currently rated as 10 percent disabling.  

Specific schedular criteria

The veteran's service-connected coccyx disability has been 
rated by the RO under Diagnostic Codes 5298 [removal of 
coccyx] and 7804 [painful scars].  

It is unclear why the RO chose to include Diagnostic Code 
7804 when it rated the veteran's service-connected coccyx 
disability.  No scar has been identified, and the pain 
experienced by the veteran appears to be internal.  

Because Diagnostic Code 5298 is the only diagnostic code 
provided in the rating schedule for disability of the coccyx, 
it is the most appropriate code for evaluation of the 
veteran's service-connected coccyx disability.  Although the 
veteran has not had partial or complete removal of the 
coccyx, he did fracture his coccyx in service with post 
service complaints of associated pain.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the specified factors for 
each incremental rating are examples rather than requirements 
for a particular rating; analysis should not be limited 
solely to whether the claimant exhibited the symptoms listed 
in the rating scheme].     

A  zero percent evaluation is assigned for partial or 
complete removal of the coccyx, without painful residuals; a 
10 percent evaluation is assigned for removal of the coccyx 
with painful residuals.  38 C.F.R. § 4.71a, Diagnostic Code 
5298 (2003).  
 
Analysis

Schedular rating

The veteran is currently assigned a 10 percent evaluation for 
his service-connected coccyx disability.  This is the maximum 
schedular rating provided for a disability of the coccyx.  
The 10 percent rating, which is congruent with pain 
associated with coccyx injury, is clearly consistent with the 
veteran's service-connected disability.

DeLuca considerations 

Where a musculoskeletal disability is currently evaluated at 
the highest schedular evaluation available based upon 
limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet. App. 80 (1997). Thus, since the 
veteran has been granted the maximum rating possible under 
Diagnostic Code 5298, the analysis required by DeLuca, supra, 
would not result in a higher schedular rating.



Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996); see 
also VAOPGCPREC 6-96.  Under Floyd v. Brown, 9 Vet. App. 88, 
95 (1996), the Board cannot make a determination as to an 
extraschedular evaluation in the first instance.  See also 
VAOPGCPREC 6-96.  In the August 2002 Statement of the Case, 
the RO cited 38 C.F.R. § 3.321(b)(1), pertaining to 
extraschedular ratings, but did not discuss it.  Because the 
veteran has been given the regulations on the assignment of 
an extraschedular rating, the Board believes that it should 
address the possibility of the assignment of an 
extraschedular rating for the increased disability ratings at 
issue.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2003).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  The Board finds that the 
veteran's symptoms are consistent with the criteria in the 
Rating Schedule.  There is no medical evidence that the 
clinical picture is in any way out of the ordinary, and the 
veteran has pointed to none.  The veteran has not been 
frequently hospitalized for the disabilities at issue.  

There is also no evidence that the service-connected 
disabilities present an unusual or exceptional disability 
picture.  As discussed above, symptoms associated with the 
left wrist disability are nil.  The veteran was able to work 
after service discharge despite his right wrist and coccyx 
disabilities.  His main complaints in treatment records in 
January 2002 and on examination in March 2002 primarily 
involved his nonservice-connected disabilities, especially 
his back and knee disabilities.  He indicated in March 2002 
that he could do work with his right wrist, although he had a 
problem with a lot of repetitive work.  Consequently, there 
is no evidence of marked interference with employment over 
and above that contemplated in the assignment ratings, and 
the veteran has pointed to none.  

For reasons stated above, the board believes that impairment 
of employability due to right wrist or coccyx disability is 
compensated by the currently assigned schedular ratings.  
See38 C.F.R. §§ 3.321(a), 4.1; see also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  

The Board accordingly finds that the disability picture for 
each of the veteran's three service-connected disabilities is 
not unusual or exceptional and does not render impractical 
the application of the regular schedular standards; 
therefore, the Board determines that the assignment of an 
extraschedular rating for any of the service-connected 
disabilities pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.


ORDER

An increased evaluation for service-connected right wrist 
disability is denied.

An increased (compensable) evaluation for service-connected 
left wrist disability is denied.

An increased evaluation for service-connected coccyx 
disability is denied.



REMAND

4.  Entitlement to an increased (compensable) evaluation for 
residuals of a left elbow scar.

5.  Entitlement to an increased (compensable) evaluation for 
residuals of a right leg scar.

6.  Entitlement to an increased (compensable) evaluation for 
residuals of a right wrist scar.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.

The Board has determined that the medical evidence on file 
relevant to the increased rating claims on appeal for scar 
residuals is insufficient for rating purposes.  The Court has 
held that the statutory duty to assist requires a thorough 
and contemporaneous medical examination that is sufficient to 
ascertain the current level of disability.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996), appeal dismissed per curium, 9 
Vet. App. 253 (1996).  The Board accordingly believes that a 
VA examination of the veteran should be scheduled.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the rating criteria for evaluating 
skin disabilities.  See 67 Fed. Reg. 49596 (July 31, 2002) 
[effective August 30, 2002].  The Agency of Original 
Jurisdiction must consider the revised rating criteria in 
evaluating the veteran's service-connected scars.

Under these circumstances, it would potentially be 
prejudicial to the claimant if the Board were to proceed with 
a decision at this time as to the increased rating issues 
involving scar residuals and the issue of a total disability 
rating based on individual unemployability.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Action on the veteran's TDIU claim will be deferred pending 
resolution of the three increased rating issues being 
remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) [two or more issues are inextricably intertwined if 
one claim could have significant impact on the other].  

Consequently, this case is REMANDED to Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should request that the veteran 
provide the names and addresses of any 
health care providers who have recently 
treated him for any service-connected 
disabilities.  After securing the 
necessary authorization, the VBA should 
attempt to obtain copies of any pertinent 
treatment records identified by the 
veteran which have not been previously 
secured.

2.  VBA should then arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine the 
current nature and severity of the veteran's 
service-connected scars of the left elbow, 
right wrist and right leg.  The veteran's VA 
claims folder must be made available to and 
be reviewed by the examiner.  The examiner 
should describe all symptomatology due to the 
veteran's service-connected scar, to include 
any functional limitations.  A report of the 
examination should be associated with the 
veteran's VA claims folder.

3. Thereafter, VBA should readjudicate the 
veteran's increased rating and total rating 
claims, taking into consideration any and all 
evidence which has been added to the record 
since its last adjudicative action, as well 
as the recent changes to the schedular 
criteria involving the skin.  If the benefits 
sought on appeal remain denied, the veteran 
and his representative should be provided a 
Supplemental Statement of the Case that 
includes both the old and new rating criteria 
for skin disabilities and given an 
appropriate opportunity to respond.

After the above has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded herein.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board.  
See M21-1, Part IV, paras. 8.43 and 38.02.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



